Citation Nr: 1701269	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  12-23 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Whether the character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The appellant served on active duty from August 1981 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Pursuant to 38 C.F.R. § 3.156(c)(3), if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  In the case at hand, VA originally determined that the appellant's character of discharge served as a bar to his receipt of VA benefits in May 1986.  Subsequent to that denial, service treatment records and service personnel records were added to the claims file.  These records are relevant.  Due to the relevant, newly submitted service personnel records that were associated with the claims file following the May 1986 rating decision, the Board must consider the appellant's claim on a de novo basis without determining whether new and material evidence has been received to reopen the previously denied claim).  38 C.F.R. § 3.156(c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant testified at his June 30, 2016, Board hearing that he had received mental health treatment prior to service.  He believed that he had received this treatment in 1981, at Lee County Mental Health in Auburn, Alabama.  

At the time of his hearing, he also submitted a VA Form 21-4142, "Authorization to Disclose Information to the Department of Veterans Affairs (VA)," and a VA Form 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs (VA)," in which he authorized VA to obtain record from East Alabama Mental Health in Opelika, Alabama, from April to May 1980.  It is unclear whether East Alabama Mental Health is the same facility as Lee County Mental Health.  VA has a duty to obtain these relevant records.

A July 2016 report of contact with an employee in the medical records department at East Alabama Mental Health notes "that the [records] request can't be processed due to needing the request to be signed by a witness.  An exception could not be made for the [appellant].  Closing Request out as 'PHP Unwilling to Comply for Miscellaneous Reason.'"  

The appellant was sent a letter in July 2016 notifying him that VA had requested records from East Alabama Mental Health.  He was told that, while it was ultimately his responsibility to obtain these records, VA had a duty to make reasonable efforts to assist in obtaining the identified records.  

It is unclear whether he was aware that the reason these records were not obtained was because the request had not been signed by a witness.  The Board notes that the VA Form 21-4142 does not expire until June 30, 2017.  Thus, another records request to East Alabama Mental Health made prior to that date would still be considered timely for VA purposes.

A discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 C.F.R. § 3.12(b).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  The insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).

According to his DD Form 214, the appellant was discharged from service under other than honorable conditions by reason of misconduct.  The narrative reason for the discharge was that the appellant was convicted by a civil court during his current term of military service.  The record contains a February 1985 "Abstract of Judgment-Commitment" from the Superior Court of California, County of San Diego, reflecting that the appellant was convicted in January 1985 of three counts of first degree burglary and one count of rape.  This record reflects that the Court recommended that the appellant be sent to Atascadero (according to the hearing testimony this was for psychiatric evaluation at Atascadero State Hospital).  However, the appellant was sent to the California Institution for Men-Chino.   

The record also reflects that the appellant underwent psychiatric testing in May 1984, but the results of this testing are unavailable.  

In November 1984, the appellant underwent a psychological evaluation that was arranged by his attorney.  This report reflects that the appellant was determined to be suffering from paranoid schizophrenia.  It was noted that suicide potential was high, that the appellant was functioning intellectually in the low average range, and that there was no evidence of organic impairment.  Hospitalization, appropriate medication, and psychotherapy were recommended.

The appellant has cited the Court recommendation that he be sent to Atascadero and the November 1984 psychological evaluation as evidence that he was insane at the time of the sexual assault.  He also contends that the large amounts of pain medication that he was on for a torn patella of the left knee contributed to his insanity.

The record contains a VA medical opinion that was obtained in September 2013.  Following review of the claims file, the VA examiner opined that the appellant was at least as likely as not insane at the time of the rape based on a diagnosis of paranoid schizophrenia in Spring 1984 while on active duty.  

The appellant underwent a VA examination in April 2014.  Following review of the claims file, the examiner noted that "[i]nsanity is a legal concept and not medical diagnosis and can only be determined through a court of law."  He offered "a medical opinion as to the [appellant]'s state of mind during the offense which is a standard forensic psychiatry question."  He opined that it is less likely than not that the appellant did not appreciate the quality and nature of the crime at the time of the offense that led to his other than honorable discharge.  The examiner's rationale was that nothing in the appellant's report during the VA examination would indicate that the appellant did not appreciate the nature or quality of the crime that he committed, and there was nothing to suggest that he was acting under a psychotic process at that specific time.  The examiner stated that a diagnosis of paranoid schizophrenia does not explain the appellant's reasons for raping the victim.

The April 2014 opinion did not expressly contemplate the insanity definition from 38 C.F.R. § 3.354(a) in such a way as to allow adjudicators to apply the correct standard.

Accordingly, the case is REMANDED for the following action:

1.  Contact East Alabama Mental Health and determine how VA may go about satisfying the witness criterion in order to submit a valid records request.  Determine whether the witness requirement is necessary if the appellant were to submit his request directly to that facility or how the witness requirement could otherwise be satisfied.  

2.  Inform the appellant of any requirements that must be satisfied in order to submit a valid records request to East Alabama Mental Health.  

3.  In addition, request that the appellant provide authorizations to allow VA to attempt to obtain records from Lee County Mental Health in Auburn, Alabama.

4.  Take all necessary measures to obtain the records from East Alabama Mental Health and Lee County Mental Health.  

5.  Following completion of the above, arrange for the appellant to undergo a VA examination to determine whether he was insane under VA regulations at the time of the in-service sexual assault.

The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner. The examiner should indicate such review in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that:

(a) The in-service sexual assault was the result of an acquired psychiatric disability; or whether

(b) A psychiatric disability 
   
(i) caused a prolonged deviation from the appellant's normal behavior; or

(ii) interfered with the peace of society; or

(iii) caused him to so depart from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 

The examiner should provide a complete rationale for all opinions given.

4.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



